Citation Nr: 1138182	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for a neck disability, to include arthritis.

3.  Entitlement to service connection for bilateral ankle disability, to include arthritis.

4.  Entitlement to service connection for bilateral knee disability, to include osteoarthritis and psoriatic arthritis, to include as secondary to psoriasis.

6.  Entitlement to service connection for bilateral hand disability, to include osteoarthritis and psoriatic arthritis, to include as secondary to psoriasis



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1968 to November 1974 and had unverified periods of service in the Marine Corps Reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record shows that the Veteran had active service with the U. S. Marine Corps from 1968 to 1974.  However, the Veteran has also stated that he served in the U. S. Marine Corps Reserves between 1974 and 1992.  However, the various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during such service has not been verified and demarcated.  The Board finds that it necessary for VA to attempt to obtain such information because active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a).

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran asserts that service connection is warranted for bilateral hearing loss disability.  May 2009 and May 2010 VA examination reports reflect that he has current hearing loss disability for VA purposes.  Hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.See 38 C.F.R. § 3.385 (2010).  He contends that such hearing loss disability is due to the noise that he was exposed to as a pilot of helicopters and other propeller aircraft while serving in the Marines.  (Transcript (T.) at page (pg.) 9.) The Veteran's DD Form 214 reveals that his military occupational specialty was that of a pilot and that he served in Vietnam.  As such, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have been exposed to noise during service.  See 38 U.S.C.A. § 1154.

With respect to in-service hearing loss disability, a May 1971 examination shows that he had the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
10
0
LEFT
30
25
15
0
0

The Board notes that the 25 decibel auditory thresholds on the right side at the 1000 Hz levels, and the 30 decibel auditory threshold at the 500 Hz level, and the 25 decibel auditory threshold at the 1000 Hz level on the left side constitute impaired hearing. Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  Thus, the Veteran's May 1971 report of examination reflects that he had some degree of hearing loss in his right ear and left ear during service.  Additionally, an October 1991 report of medical examination shows that the examiner indicated that the Veteran had slight hearing loss.

Consequently, the  May 2009 and May 2010 VA examiners' statements that the Veteran's hearing was within normal limits during service were incorrect and their opinions as to the etiology of the Veteran's bilateral hearing disability were, in part, based on an inaccurate factual premise (i.e. that the Veteran had normal hearing during service.)  Therefore, for the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate).

With respect to the Veteran's skin disability, post-service treatment records show that the Veteran has been diagnosed with, and treated for psoriasis.  With respect to an in-service injury or disease, an October 1974 service treatment record shows that the examiner reported that the Veteran had a dry, scaly rash under both of his eyelids of questionable etiology.  Additionally, a June 1982 service treatment record shows that the Veteran complained of experiencing a scaly, itchy scalp, ears, eyebrows, and eyelids and was diagnosed with sebhorrheic dermatitis.
 
Consequently, the May 2010 VA examiner's statement that the Veteran never complained of a skin rash and/or that the "flight surgeon never documented psoriasis on any physical examination was incorrect and his opinion as to the etiology of the Veteran's psoriasis was, in part, based on an inaccurate factual premise (i.e. that the Veteran did not complain of a skin rash during service.)  Therefore, for the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's current skin disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate).

With respect to the Veteran's claim for entitlement to service connection for bilateral hand disability, a March 2003 private treatment record shows that the Veteran had synovitis in several joints in his right and left hand.  The Veteran also asserts that he has psoriatic arthritis in his hands.  The Board notes that post-service VA and private treatment records show that the Veteran has been diagnosed with, and treated for psoriatic arthritis.  However, the record does not specifically indicate which joints are affected by such condition.  With respect to an in-service injury or disease, an April 1978 service treatment record shows that the Veteran was diagnosed with left wrist trauma after hitting his second metacarpal and complaining of experiencing numbness and edema.  With respect to the etiology of the Veteran's hand disability, a May 2010 VA examiner opined that the issue of psoriatic arthritis was mute because the Veteran's psoriasis was not related to service.  However, as noted above, the Board finds that such opinion is not adequate and that a new opinion is necessary with respect to such issue.  Further, the Board also observes that the May 2010 examiner did not provide an opinion as to whether the Veteran's other documented current hand symptomatology (i.e. - synovitis) is etiologically related to the left hand injury documented in the Veteran's service treatment records.  Therefore, for the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's current skin/hand disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, to identify and verify all of the Veteran's specific periods of active duty, ACDUTRA, and INACDUTRA.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his bilateral hearing loss and neck, knee, ankle, skin, and hand disabilities since his discharge from service. After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any outstanding ongoing VA treatment records.

3. Following completion of the above, the Veteran should be afforded a VA examination by a specialist in audiology to determine the nature and etiology of any hearing loss.

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

The examiner is requested to furnish an opinion concerning:

a) Whether it is at least as likely as not that the Veteran's current bilateral hearing loss is etiologically related to military service, to include the impaired hearing noted on a May 1971 examination report, as well as his conceded in-service exposure to noise while serving as a pilot.
 
The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. 

b) Whether there is evidence of a clinically significant shift in hearing thresholds from induction to discharge or during any other qualifying period of military service, and if so, an interpretation of the clinical significance of such shift.

The rationale for all opinions expressed should be set forth. The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.

4.  Provide the Veteran with a VA examination by the appropriate specialist, preferably a dermatologist, to determine the nature and etiology of the Veteran's skin disability.

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  All skin disabilities should be identified. 

The examiner should be specifically requested to furnish an opinion concerning whether it is at least as likely as not that any currently diagnosed skin disability is etiologically related to service, to include the in-service documentation of a bilateral eyelid rash in October 1974 and sebhorrheic dermatitis in June 1982.

5.  Provide the Veteran with a VA examination by the appropriate specialist(s) to determine the nature and etiology of the Veteran's hand and psoritiaic arthritis disabilities.

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

a)  All hand disabilities should be identified.  The examiner should be specifically requested to furnish an opinion concerning whether it is at least as likely as not that any currently diagnosed hand disability is etiologically related to service, to include the in-service documentation of a left hand injury in April 1978.

b)  The examiner should specifically indicate which joints, if any, are affected by psoriatic arthritis.  The examiner should be specifically requested to furnish an opinion as to whether the Veteran's psoriatic arthritis, wherever diagnosed, is caused or aggravated by his current skin disability, to include psoriasis.

6.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


